Citation Nr: 1032852	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-32 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for osteoarthritis of the cervical spine.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for epididymitis with residuals of erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1965.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an July 2005 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) located in Atlanta, 
Georgia that denied entitlement to an evaluation in excess of 10 
percent disabling for osteoarthritis of the cervical spine, and 
that denied the Veteran's application to reopen a claim for 
service connection for epididymitis with residuals of erectile 
dysfunction.

In April 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  A transcript of the proceeding 
has been associated with the claims file.

The issues of entitlement to increased ratings for left and right 
shoulder osteoarthritis have been raised by the record but have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See RO Decision, August 1992; Statement, October 2007; 
Board Hearing Transcript at 7.  Therefore, the Board does not 
have jurisdiction over these matters, and they are referred to 
the AOJ for adjudication.

Regardless of the decision of the RO as to whether to reopen a 
previously denied claim of entitlement to service connection, the 
Board must find new and material evidence in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  With regard to the Veteran's application to 
reopen his claim for service connection for epididymitis with 
residuals of erectile dysfunction, the Board has determined that 
new and material evidence has been received, as explained below.  

The claim for service connection for epididymitis with residuals 
of erectile dysfunction is reopened.  The reopened claim for 
service connection and the claim for a higher evaluation for a 
cervical spine disability are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  By an RO decision dated August 1965, the Veteran's claim of 
service connection for epididymitis with residuals of erectile 
dysfunction was denied on the basis that it resolved with 
penicillin in service and his separation examination and July 
1965 VA examinations were negative.

2.  Evidence received since the August 1965 RO decision is not 
cumulative and redundant, and does raise a reasonable possibility 
of substantiating the claim of entitlement to service connection 
for epididymitis with residuals of erectile dysfunction.


CONCLUSIONS OF LAW

1.  The August 1965 RO decision denying the Veteran's claim of 
service connection for epididymitis with residuals of erectile 
dysfunction is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of service connection for epididymitis with residuals of 
erectile dysfunction has been received.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's application to reopen his previously 
denied claim for service connection for epididymitis with 
residuals of erectile dysfunction, such request is being granted 
and the reopened claim is being remanded for further development, 
as discussed below.  As such, the Board finds that any error 
related to the VCAA solely with regard to the Veteran's 
application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  Id.

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for epididymitis with residuals of erectile 
dysfunction.  After a review of the evidence of record, the Board 
finds that new and material evidence has been submitted, and the 
claim is therefore reopened.

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

According to the Court, in order to reopen a previously and 
finally disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  When determining whether the claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

In an August 1965 RO Rating decision, the Veteran's claim of 
entitlement to service connection for epididymitis was denied on 
the basis that the condition resolved in service with penicillin, 
his examination at separation was negative, and a July 1965 VA 
examination report showed that the Veteran was asymptomatic at 
the time of examination.  Of record at that time were the 
Veteran's service treatment records and the July 1965 VA 
examination report.

Since the final August 1965 RO decision, new evidence associated 
with the claims file consists of VA treatment records dated from 
May 1971 to September 2004.  Included in these records is a 
October 2002 VA endocrinology consultation record that reflects 
findings of "probable swollen right epididymitis (history of 
epididymitis)."  Also, several VA treatment records dated 
between March 2001 and September 2004 reflect diagnosed erectile 
dysfunction and hypogonadism, and one September 2001 
endocrinology record reflects a diagnosis of erectile dysfunction 
secondary to hypogonadism.  See, e.g., VA Treatment Records, 
March 2001, March 2002, May 2004, September 2004.  Therefore, as 
VA treatment records from the period on appeal show diagnosed 
erectile dysfunction, service treatment records show diagnoses 
and treatment for epididymitis, and one October 2002 VA treatment 
record prepared shortly prior to the period on appeal (and almost 
40 years post-service) reflects findings of epididymitis on 
examination, the Board concludes that the newly submitted 
evidence satisfies the low threshold requirement for new and 
material evidence.  As such, the claim is reopened.

At this point, however, the Board will not adjudicate the 
reopened claim, as further development is necessary.


ORDER

As new and material evidence has been submitted regarding the 
Veteran's claim of entitlement to service connection for 
epididymitis with residuals of erectile dysfunction, the 
Veteran's claim is reopened; to that extent only, the appeal is 
granted.


REMAND

A.  Epididymitis with residuals of erectile dysfunction

The Veteran claims that he has erectile dysfunction or impotence 
as a result of epididymitis he was treated for in service.  After 
a thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
adjudication of this claim.

As an initial matter, the Veteran's service treatment records 
dated in December 1962 and January 1963 reflect that the Veteran 
was hospitalized three times and treated for acute, bilateral 
epididymitis.  Inpatient records and sick bay records reflect 
that the Veteran's right testicle was painful and swollen.  Also, 
a January 1963 inpatient record reflects a diagnosis of 
orichitis.  Post-service, as noted above, an October 2002 VA 
treatment record reflects findings of probable right epididymitis 
with a history of epididymitis, and various VA treatment records 
dated from March 2001 to September 2004 reflect that the Veteran 
was diagnosed with and treated for erectile dysfunction (as well 
as hypogonadism).

The Veteran has not been provided with a VA examination relating 
to his claim for service connection for epididymitis with 
residuals of erectile dysfunction.  As noted above, VA's duty to 
assist includes providing a veteran with a medical examination 
when the record (1) contains competent evidence that the veteran 
has a current disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, and (3) evidence 
indicating that the disability is related to service or a 
service-connected disability, but (4) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 38 
C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As there is medical evidence of epididymitis in 
service, "probable right epididymitis" post-service in 2002, 
and current evidence of a current erectile dysfunction condition, 
the Board finds that a remand is necessary to provide the Veteran 
with a VA examination relating to his claim.

B.  Cervical Spine

The Veteran's osteoarthritis of the cervical spine is currently 
assigned a 10 percent disability rating effective October 29, 
1976.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).  The 
Veteran seeks a higher rating.

The Veteran filed his present claim for an increased rating in 
December 2004, and he was provided with a VA examination relating 
to his claim in June 2005.  At the April 2010 Board hearing, the 
Veteran and his wife testified that his cervical spine condition 
had worsened since the June 2005 VA examination.  See Transcript 
at 7-The Board notes that while VA treatment records dated from 
January 2001 to September 2004 reflect the Veteran was followed 
for osteoarthritis generally but no particular complaints of 
cervical spine problems are noted, at the same time, there are no 
medical records dated after September 2004 (except for the June 
2005 VA examination report) associated with the claims file.  
Based on the lack of treatment records in the claims file dated 
after September 2004 and the fact that the Veteran has asserted 
that his condition worsened since the June 2005 VA examination, 
the Board finds that a remand is necessary to obtain the 
Veteran's VA treatment records dated from September 2004 to 
present and to afford him a new VA examination to ascertain the 
current severity of his cervical spine condition.  38 U.S.C.A. 
§ 5103A(a) (2009); Dunn v. West, 11 Vet. App. 462, 466-467 (1998) 
(Records created by VA are considered constructively part of the 
record and should be associated with the claims file); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (citing 38 C.F.R. § 3.327(a)) 
("VA regulations specifically require the performance of a new 
medical examination . . . [when] 'evidence indicates there has 
been a material change in a disability or that the current rating 
may be incorrect.'")

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment 
records pertaining to her thyroid condition 
dated from October 2004 through present, and 
associate them with the claims file.  If 
these records are found to be unavailable, 
this should be specifically noted in the 
claims file.

2.  After the above development has been 
completed, afford the Veteran an appropriate 
VA examination to determine the nature and 
etiology of any current epididymitis and 
erectile dysfunction.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.

The examiner should review all pertinent 
records associated with the claims file, to 
include the Veteran's service treatment 
records and VA treatment records (noting the 
October 2002 VA record showing probable right 
epididymitis).  The examiner should indicate 
whether it is at least as likely as not 
(meaning likelihood of at least 50%) that any 
current erectile dysfunction condition had 
its onset in service or is otherwise related 
to service, to include (but not limited to) 
whether it is at least as likely as not 
related to the bilateral acute epididymitis 
for which the Veteran was hospitalized three 
times in service.  The examiner should also 
indicate whether any other disability 
observed on examination is at least as likely 
as not related to his in-service diagnoses of 
epididymitis.  A clear rationale for all 
opinions would be helpful and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to the 
Board.  

3.  After the above VA treatment records 
dated from October 2004 to present have been 
associated with the claims file, provide the 
Veteran with a new VA examination to 
determine the current severity of his 
service-connected cervical spine 
osteoarthritis.  The claims file should be 
made available to the examiner, and the 
examiner should note that it has been 
reviewed.  Any tests or studies deemed 
necessary should be conducted.  After 
reviewing the claims folder, obtaining a 
history of complaints from the Veteran, and 
conducting a thorough examination of the 
Veteran, the examiner should list the range 
of motion of the Veteran's cervical spine in 
all pertinent directions, and provide as 
follows:

(a)  Please discuss how the Veteran's 
cervical spine disability impacts his daily 
activities of living and employment.

(b)  Please address whether his cervical 
spine exhibits weakened movement, excess 
fatigability, incoordination, or pain on use 
(to the extent possible, please note the 
degree of additional range of motion loss due 
to these symptoms).

(c)  Please address whether pain 
significantly limits functional ability 
during flare-ups or when the cervical spine 
is used repeatedly over a period of time (to 
the extent possible, please note in terms of 
the degree of additional range of motion loss 
due to pain on use or during flare-ups).

(d)  Please note the relationship between the 
Veteran's shoulder and arm symptoms and his 
service-connected cervical spine disability, 
as the Veteran is also separately service-
connected for left and right shoulder 
osteoarthritis (in other words, please note 
which shoulder and arm symptomatology is 
related to his service-connected left and 
right shoulder disabilities as opposed to his 
service-connected cervical spine disability).

(e)  Please identify any neurological 
findings related to the service-connected 
cervical spine disability and fully describe 
the extent and severity of those symptoms.  
If such disability is found, the examiner 
should identify the exact nerves that are 
affected and describe the severity of 
disability, including any paralysis, that is 
found.

4.  Then, readjudicate the Veteran's claims.  
If his claims remain denied, he should be 
provided with a Supplemental Statement of the 
Case (SSOC).  After the Veteran and his 
representative have been given the applicable 
time to submit additional argument, the claim 
should be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


